Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on December 18, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations: the metal cylinder” and "the first and second" in lines 1 and 2 There is insufficient antecedent basis for this limitation in the claim.  Considering claim 10 includes the limitations of a first and second pair of vibration absorbing spacers and first and second projections, it is unclear what limitation the phrase “the first and second” is drawn to.  For the purpose of examination, Examiner has interpreted the phrase to be drawn to first and second ends of the projections, which is consistent with figures 1-3 of the drawings

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHITEMAN, JR et al. (US 2007/0151074).
In reference to claims 1, 2, 5, 6, 9 and 10, WHITEMAN, JR et al. discloses a system for attaching a handle to a power tool, the system comprising: a collar 8 creating a contact area defined by a rod having curved ends extending from a base to define a “U-shape”, and two projections 16 extending from the contact area and the ends of the rod ; a plate 18 that fits onto the projections, the plate 18 and the contact area of the collar defining a space (in which a tool is capable of being mounted); a first pair of vibration absorbing spacers 20 on the projections 16 and adjacent to the plate 18; a cylindrical handle holder 32 (4; paragraph 31) having flat ends adjacent to flat surfaces of the projections 16 and adjacent to the plate 18, the handle holder 32 extending between the projections 16 with a portion of the handle holder defining an extension pole 4; a hole extending through the extension pole 4 of the handle holder, and a transverse hole extending along an axis that intersects the two projections; a second pair of vibration absorbing spacers 20; and tightening structure configured to press the plate 18 toward the contact area and compress the first and second pairs of vibration absorbing spacers 20 against the handle holder 32.
.

    PNG
    media_image1.png
    461
    641
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHITEMAN, JR et al. (US 2007/0151074).
Regarding claim 3, WHITEMAN, JR discloses a handheld system comprising a collar defined by a curved rod, wherein Examiner has relied upon the embodiment illustrated in figures 1 & 2.  The embodiment relied upon does not disclose the curved rod portion to include a compliant material.  However, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to have provided the curved rod of WHITEMAN, JR with a compliant material as claimed since the embodiment illustrated in figure 3, which is comparable to that of figures 1 & 2, illustrates the knowledge in the art to provide portions of the curved rod with a compliant material 8c for the purpose of aiding in gripping of the curved rod (paragraph 18).
With respect to claims 4, WHITEMAN, JR discloses a handheld system comprising projections extending from the contact area of a collar, wherein the projections 16 having threaded posts 22a extending therethrough that having nuts 22b threaded thereon.  Although the threaded posts are not integral with the projections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the threaded posts and projections integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.1  Furthermore, the integral formation of the threaded posts and the projections would not destroy nor negate the operation and function of the handheld system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



July 14, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).